to draft t c no united_states tax_court david w trout petitioner v commissioner of internal revenue respondent docket no 5690-05l filed date in p entered into an offer-in-compromise oic covering tax years and the oic included a term requiring p to timely file and pay his taxes for five years p filed his tax_return late then failed to file and returns p filed his taxes showing a refund due in date but failed to sign his return which showed a liability of dollar_figure in date r sent p a notice_of_intent_to_levy and p requested a cdp hearing p paid his liability for but still failed to file a signed return r issued a notice_of_determination upholding the collection action in date p claims failure_to_file the return was not a material breach relying on 123_tc_85 p claims that r abused his discretion in finding that p had not timely filed his and returns and in refusing to reinstate the oic because the breach of the oic’s obligation to timely file was not material held p did not gain the benefit of the exceptions listed in sec_7502 i r c to the general_rule that a tax_return is filed when received under rule the court could not make a finding on p’s credibility and overwhelming evidence indicated that r did not receive either return on time therefore r’s finding that and tax returns were not timely filed was not an abuse_of_discretion held further applying general principles of the federal common_law of contracts p’s oic agreement made timely filing and payment of tax express conditions p was not powerless to avoid the breach and the failure to reinstate his oic caused no forfeiture so r did not abuse his discretion in finding p had breached the oic and determining to proceed with collection robert e mckenzie and kathleen m lach for petitioner thomas d yang for respondent opinion holmes judge david trout offered the irs dollar_figure to settle his and tax bills which totaled dollar_figure the commissioner accepted this offer in as part of the deal trout agreed to file his tax returns and pay any_tax due on time for the next five years the commissioner says that trout broke that deal and now wants to collect the original bill trout says that he did file his returns on time but that even if he didn’t his failure was too immaterial to be a breach of his contract with the irs and even if it was a breach he argues that his default did not justify reinstating his original tax bill in 123_tc_85 we faced a very similar question and in our lead opinion looked at least in part to the state law of arkansas to resolve it id pincite the eighth circuit carefully noted that it is not clear that the tax_court applied or relied upon arkansas law to the extent that arkansas law might differ from the contract principles that derive from federal common_law federal_law governs this case 439_f3d_455 n 8th cir today we revisit the issue and state more plainly that the federal common_law of contracts applies using that law we conclude that trout breached his contract with the commissioner and we hold that the commissioner did not abuse his discretion in refusing to reinstate the original deal background before offering to compromise his tax debt trout had not always filed on time in the years before he signed the deal in date he was late more often than not year due received settling with the irs in the form he did--called an offer-in- compromise oic --gave trout a chance for a fresh_start with the tax system but there was a catch--the oic provided that he had to satisfy all of the terms and conditions of the offer or the commissioner could reinstate his original tax_liability one of these terms was that trout had to both file his returns on time and pay the tax due for five years after signing the oic trout however flopped back to his old ways within a year by not filing his tax_return until date the commissioner either wanted to give trout another chance or didn’t notice because the oic wasn’t defaulted trout filed and paid his taxes on time but then fell back into trouble for and his return was due with extensions in date his tax_return was due again with an extension in date the irs says it never received either one and the commissioner finally noticed and sent potential oic default letters to trout and his lawyer in date these letters gave him days to file and pay any taxes that he owed for and threatened him with termination of the oic and the reinstatement of any of his original tax_liabilities remaining unpaid if he didn’t after hearing nothing for almost seven months the commissioner sent trout an oic default letter on date he sent this letter to trout’s address in phoenix arizona--the same address to which he sent the potential oic default letter and the address which both parties agree wa sec_1 in fairness to trout we do note that he then had a run of timely filed and paid returns for tax years trout’s residence during the and tax years another year passed and in date the commissioner sent a notice_of_intent_to_levy nil to trout--and sent it not to phoenix but to a concededly wrong address trout never responded to the nil that the commissioner mailed to the wrong address so the irs went ahead and levied on his salary in date trout complained but the commissioner took the position that when trout didn’t timely file his return and pay the tax due he was in default on the oic’s condition that he file and pay his taxes on time for five years trout blames the accountant who prepared both his and returns arguing that the accountant put the wrong social_security_number on them by turning a into a and so it was the accountant who caused those returns to lose their way trout claims that this was just an honest clerical mistake the wrong number belonged to a man who died in however and the commissioner has no record of taxes being timely filed for those years under either the correct or the mistaken number when trout learned this he said he would file the missing returns the commissioner’s heart then softened--he told trout to go ahead and mail his missing and returns and resubmit the oic this got trout moving and the commissioner finally received and filed the missing tax_return in date nearly four years after its extended due_date it showed the irs owed him a small refund of about dollar_figure trout’s return remains a problem--the commissioner claims that he still has not received it in proper form even after all these years despite several requests and the active involvement of trout’s lawyers the commissioner did receive an unsigned copy of the return with a self-reported liability of dollar_figure in late in date the commissioner asked trout to sign this late-filed return and send copies of both the and original returns the ones that trout claimed the irs must have misfiled because his accountant got the social_security_number wrong to prove that he had filed them when due trout never did so and in date the commissioner sent trout another notice of his intent to levy trout requested a collection_due_process cdp hearing in date the commissioner released the first levy and postponed levying under the second having concluded that trout was indeed entitled to a pre-levy hearing the irs hadn’t released the first levy at this point but apparently sent this second nil because such notices are supposed to be sent to a taxpayer’s last_known_address sec_6330 buffano v commissioner tcmemo_2007_32 unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax_court rules_of_practice and procedure the return continued to bedevil both parties--on date the commissioner told trout that that return was still unfiled in date the commissioner received another unsigned return which he promptly sent back for signing in date--although the commissioner still hadn’t gotten a signed return--he did get two checks one was from trout for dollar_figure and the other one written by trout’s lawyers was for dollar_figure the commissioner incorrectly posted these checks to trout’s and accounts the missing return popped up again on date when trout’s lawyer faxed another unsigned return with a hand-corrected social_security_number the commissioner again bounced this one back for lack of a signature trout’s lawyer responded on date with a letter insisting that trout had filed his return and citing robinette in date trout’s lawyer finally sent in a signed return but again with an incorrect social_security_number the cdp process ground on while the returns were being batted back and forth in date the appeals officer issued a notice_of_determination upholding the levy and denying reinstatement of the oic the appeals officer determined that trout did not timely file his returns for and or timely pay the balance due for he also noted that trout had been late in filing his tax_return the appeals officer concluded that there wasn’t a less intrusive alternative to the levy since trout offered no collection alternatives besides the reinstatement of the oic trout contends that the appeals officer ignored robinette by not considering whether the alleged nonfiling of the returns was a material breach of contract the appeals officer acknowledged that trout believes robinette to be the controlling precedent but concluded in his case memorandum in my opinion whether there was or was not a material breech sic of contract does not matter the taxpayer failed to comply with the terms of the oic the case was set for trial in chicago though trout was a resident of arizona when he filed his petition the parties submitted the case for decision under rule and stipulated most of the record they disagree only on whether trout timely filed his and tax returns whether he timely paid his tax due and whether a letter from the usps can be introduced into evidence only trout’s tax_liability for remains at issue because the commissioner has conceded that trout had asked for an installment_agreement in his request for a cdp hearing but he never pursued the issue at that hearing or in his petition to our court this means that any appeal would lie to the ninth circuit unless the parties stipulate otherwise see sec_7482 and the statute_of_limitations for collection after assessment has expired for tax years and trout argues that the appeals officer abused his discretion in refusing trout’s request to reinstate his oic he relies heavily on the similarities between his case and robinette and so argues that even if he didn’t file his returns the commissioner should still have reinstated the oic because his purported breach is immaterial he also asserts that the ten-year collection statute has expired even for discussion both parties agree that we’re reviewing not a challenge to trout’s underlying tax_liability but only the commissioner’s decision to sustain the levy see sec_6330 the question therefore is whether the commissioner abused his discretion we look to see if he ‘ma de an error of law or rest ed his determination on a clearly erroneou sec_5 trout does not however argue the point at any length nor could he do so successfully because the tax was assessed on date sec_6502’s ten-year period for collection began on that date but it is tolled during the pendency of an oic a cdp hearing and a tax_court case sec_6330 sec_6331 and k a and even disregarding language in paragraph n of the oic waiving the statute_of_limitations the statute was at least tolled from the date of the oic’s submission to the date of its acceptance from date to date during the cdp hearing process from date to date and while this case is pending in our court this is more than enough time to keep this case within the ten-year limitation period finding of fact or applie d the correct law to the facts which are not clearly erroneous but rule d in an irrational manner ’ indus investors v commissioner tcmemo_2007_93 quoting 249_f3d_1121 9th cir see also 496_us_384 in robinette we held that the commissioner abused his discretion by not reinstating an oic despite robinette’s failure to timely file his tax returns in that case we held that d espite the late filing under the facts and circumstances of this case the commissioner abused his discretion in determining to proceed with collection the appeals officer acted arbitrarily and without sound basis in law and had a closed mind to the arguments presented on petitioner’s behalf he failed to consider the facts and circumstances of this case he determined to proceed with collection even though the breach in the contract was not material and under contract law the contract remained in effect t c pincite trout argues that his case is just like robinette’s--even the appeals officer in this case is the same--and so he argues that we have to reach the same result here even though we were reversed on appeal he claims that his case is even stronger we follow our reviewed opinions in later cases 27_tc_713 revd on other grounds continued than robinette’s because the facts show that he didn’t actually breach his oic much less breach it materially we first address whether the commissioner erred in finding that trout breached the oic by not timely filing his and returns we then analyze whether our decision in robinette compels us to hold that the oic was still in effect because any breach was not material and finally we review the commissioner’s exercise of discretion in ultimately sustaining the levy a did the appeals officer abuse his discretion in finding that trout didn’t timely file and pay for and trout claims that he timely filed his returns for and he argues that his accountant prepared returns for both years but explains the absence of any irs record of their receipt by suggesting that they might have been filed under the wrong social_security_number we’re skeptical about this explanation at the outset because trout filed requests for continued 258_f2d_562 9th cir unless doing so would as a practical matter be pointless because appeal lies to a circuit_court that has ruled to the contrary 54_tc_742 affd 445_f2d_985 10th cir but nothing in golsen or in lawrence precludes us from revisiting an issue as we do here when the issue on which there has been an intervening reversal arises anew we said in lawrence t c pincite that in these circumstances we must thoroughly reconsider the problem in the light of the reasoning of the reversing appellate court and if convinced thereby the obvious procedure is to follow the higher court extensions of his filing deadlines for both those years using the same wrong social_security_number and the commissioner managed to successfully process both of them the commissioner also argues that it’s up to trout to prove timely filing and other than unsigned copies of his returns trout points to nothing in the record eg a certified mail receipt that proves he mailed the returns proffered no testimony from his accountant and most importantly introduced no canceled checks or bank records suggesting that he timely paid the balance due on his taxes or received his refund for when the appeals officer checked irs records for trout’s tax_return he found that it still hadn’t been processed as of date--despite numerous requests for a signed tax_return and the assistance of two attorneys from two different law firms the general_rule is that a tax_return is filed when it’s received 241_us_73 sec_7502 provides exceptions to this general_rule for returns received after but postmarked by the usps on or before their due date--and even for returns not received at all if they were sent by registered or certified mail sec_7502 sec_301_7502-1 proced admin regs trout’s original returns were never received and there is no evidence in the record of either a postmark or a certified or registered-mail receipt sec_7502 and c this was also an issue in robinette but in that case there was a detailed explanation of the postmark physical evidence of the postmark and a detailed itinerary of the whereabouts of the accountant who mailed the return robinette t c pincite some courts allow other evidence that the taxpayer has fulfilled the requirements of sec_7502 in 966_f2d_487 9th cir the ninth circuit held that although sec_7502 created a statutory mailbox rule it did not displace the common-law mailbox rule that the proper mailing of an envelope creates a rebuttable_presumption of its receipt but this presumption absent physical evidence such as a postmark requires a finding on the credibility of the taxpayer in anderson v united_states f_supp pincite e d wash the district_court found credible the taxpayer’s testimony that she saw the postal clerk postmark her return and place the envelope in the mail the anderson court also found that the government lacked credibility when it claimed not to have received the tax_return since it admitted losing other taxpayers’ documents id pincite because trout submitted this case for decision without trial under rule we are unable to make findings of credibility on this issue nor has trout offered any evidence to prove that he ever mailed his tax returns before the irs started levying on his property much less that he timely mailed them so trout cannot rely on any presumption of delivery cf robinette t c pincite even if the appeals officer had found that trout timely mailed his tax returns the commissioner rebutted whatever advantage the common-law mailbox rule might have given trout see smith v commissioner tcmemo_1994_270 affd without published opinion 81_f3d_170 9th cir the commissioner’s evidence of nonreceipt was overwhelming the appeals officer conducted a nationwide search on the master files of the irs to see if any return had been filed for or under either trout’s real social_security_number or the one he says he used the commissioner also notes that the irs issued no refund for even though trout requested a refund on his return and trout offered no proof that he received the refund he was owed on his taxes as for the tax_year the irs had no record of a timely dollar_figure payment and trout has no canceled check to back up his claim we conclude that the appeals officer did not clearly err in finding that the irs did not receive the and returns on time see 90_tc_947 we therefore find no abuse_of_discretion in his determination that trout failed to timely file those returns but was that enough to justify the commissioner’s decision to pull the oic b did the appeals officer abuse his discretion in defaulting the oic trout believes that his case is exactly like robinette and he specifically appeals to our holding that robinette’s failure to timely file was not a material breach of his oic because the breach wasn’t material we held that the oic was still in effect under general principles of contract law id pincite citing txo prod corp v page farms inc s w 2d ark and since the offer-in-compromise was not in default it was an abuse_of_discretion for the commissioner to determine to proceed with collection of robinette’s tax_liability robinette t c pincite in this case the appeals officer decided that trout breached his oic by not timely filing his and returns not timely paying his taxes and because timely filing and paying was an express condition of the oic the appeals officer knew about robinette but believed that trout’s noncompliance with the express terms of the oic made irrelevant the materiality of those breaches after the eighth circuit issued its opinion we have faced a similar problem at least twice but in both ng v commissioner tcmemo_2007_8 and west v commissioner tcmemo_2008_30 we were able to conclude that the taxpayer had both materially breached his oic and violated its express conditions we think it best now to decide the issue of whether the commissioner should analyze violations of oics for materiality of breach or express conditions rather than require both the commissioner and taxpayers to argue both theories in every case because of the uncertainty now present in the caselaw we start by being precise in describing what it was that we held in robinette we began with the proposition that oics are contracts and so their construction is governed by general principles of contract law id pincite our lead opinion cited arkansas law--robinette being a resident of arkansas when he filed the petition and during the tax years at issue--for the proposition that a material breach discharges a party’s obligation to perform whereas a minor breach does not id we then analyzed whether the breach was material under the five-factor test from restatement contract sec_2d sec_241 carefully noting that arkansas had adopted this analysis these five factors balance a the extent to which the injured party here the commissioner is deprived of the benefit he reasonably expected from entering into the oic b the extent to which the commissioner is adequately compensated for the loss of that benefit the extent to which the breaching c party here the taxpayer suffers forfeiture the probability that the breaching d party will cure his breach taking into account all of the circumstances including reasonable assurances and e the extent to which the breaching party’s behavior comports with standards of good_faith and fair dealing after balancing these factors we found that the breach wasn’t material robinette t c pincite this opinion garnered the votes of of the judges then in office it also attracted a number of concurrences judge wells wrote that our focus on contract law was unnecessary in deciding that the commissioner abused his discretion and that appeals officers shouldn’t be required to rigidly apply contract law id pincite he would have focused the analysis on whether the appeals officer conducted a proper balancing analysis of the competing interests of the taxpayer and commissioner under sec_6330 c --the intrusiveness of collection action with the commissioner’s interest in efficient tax collection id pincite his position attracted other votes including from judges who also agreed with the lead opinion judge thornton’s concurrence emphasized that a taxpayer’s express agreement to timely file his returns is an integral condition to the commissioner’s acceptance of the oic and that such a condition is reasonable because it merely confirms a statutory obligation even in cases where a refund is due id pincite this position won the approval of a majority of the court--11 of including of the votes in favor of the lead opinion judge marvel’s concurrence questioned the lead opinion’s reliance on principles of contract law but concluded that the appeals officer’s failure to investigate whether the oic could be reinstated when this was obviously an important collection alternative was a more than sufficient basis to sustain a finding of abuse_of_discretion id pincite her position was joined by two judges one of whom had supported the lead opinion and one who had joined judge wells’s concurrence and judge haines wrote to warn specifically that the lead opinion’s citations to arkansas state law shouldn’t be construed as requiring the use of the law of a taxpayer’s state of residence rather than general contract principles id pincite he warned of the administrative nightmare that would result from requiring appeals officers to apply state rather than general contract law he also noted that the internal_revenue_manual said that an oic may be defaulted when subsequent tax returns aren’t timely filed id pincite this position was supported by other judges judge wherry’s concurrence didn’t touch on any questions of contract law and the dissent which gathered only votes only echoed the concerns of judge haines’s concurring opinion on this point id pincite n given the multiple opinions in robinette it is not clear whether a majority of the court supported the possible reliance on arkansas contract law--on that issue the vote seems to have been the lead opinion having votes and the dissent plus judge haines’s concurring opinion together having this led the eighth circuit on appeal to be unsure whether we had robinette f 3d pincite n that court made it clear nevertheless that it thought federal rather than state common-law principles govern oics id citing 440_us_715 in light of the eighth circuit’s reversal we think it necessary to clarify our position in robinette that the general principles of contract law that we applied in robinette are the general principles of the federal common_law of contracts see west v commissioner tcmemo_2008_30 citing 122_tc_133 see also 318_us_363 we have several reasons to do so first this is litigation between an agency of the federal government and a taxpayer though not sufficient in itself this is a factor weighing in favor of using federal common_law see 487_us_500 second oics are a creation of several provisions of the code and regulations--all federal_law see kimbell foods u s pincite it is also a program that the irs has to run across the country and the administrative nightmare that judge haines referred to in his concurrence supports a uniform national legal standard for construing oic agreements these three factors--a federal government agency as litigant contracts entered into under federal_law and the need for nationwide uniformity in administration all point us to the federal common_law of contracts as our source of rules see boyle u s pincite kimbell foods u s pincite our cites to arkansas law in robinette should henceforth be taken to illustrate general principles of the federal common_law of contracts that many states--like arkansas--use the restatement of contracts tends to prove that the restatement is a good source for discerning these general principles courts applying federal common_law find in the restatement the standard principles of contract law--more precisely the core principles of the common_law of contract that are in force in most states 75_f3d_1146 7th cir citing 27_f3d_259 7th cir precedents from the court of federal claims are also a rich source of this federal common_law and that court like the restatement tells us to give contractual language the meaning that would be derived from the contract by a reasonable intelligent person acquainted with the contemporaneous circumstances a court must give reasonable meaning to all parts of the contract and not render portions of the contract meaningless 45_fedclaims_291 citations omitted see also restatement contract sec_2d sec a the interpretation of the oic agreement is crucial here because the parties disagree about whether the five-years-of- timely-filing requirement is an express condition trout claims that even if he didn’t timely file and pay his breach is immaterial but it is literally hornbook law that an express condition is subject_to strict performance thus making the materiality of the breach irrelevant calamari perillo on contracts sec dollar_figure 5th ed so if trout’s obligation to file and pay taxes is an express condition strict performance is required and filing late for even one year is enough to find that he breached the oic whether a condition is an express condition is a matter of contractual interpretation id express conditions can be made by agreement of the parties and there are certain words that are often used to create express conditions such as on condition that provided that and if restatement contract sec_2d sec cmt a the ninth circuit applying federal common-law principles has favored interpretation of oics according to the plain meaning of their words unless the parties manifest a different intention 461_f3d_1162 9th cir citing restatement sec affg 122_tc_124 the oic agreement that trout signed says in bold type in paragraph by submitting this offer i we understand and agree to the following terms and conditions d i we will comply with all provisions of the internal_revenue_code relating to filing my our returns and paying my our required taxes for five years from the date irs accepts the offer j i we understand that i we remain responsible for the full amount of the tax_liability unless and until irs accepts the offer in writing and i we have met all the terms and conditions of the offer irs won’t remove the original amount of the tax_liability from its records until i we have met all the terms and conditions of the offer k i we understand that the tax i we offer to compromise is and will remain a tax_liability until i we meet all the terms and conditions of this offer o if i we fail to meet any of the terms and conditions of the offer the offer is in default and irs may iii disregard the amount of the offer and apply all amounts already paid under the offer against the original amount of tax_liability the instructions part of the oic agreement says in the tax compliance paragraph please note that the terms of the offer also require your future compliance ie filing and paying for five years after acceptances and it cautions in item it is important that you understand that when you make this offer you are agreeing that d i rs can reinstate the entire amount owed if you don’t comply with all the terms and conditions of the offer including the requirement to file returns and pay tax for five years the commissioner could hardly have used plainer language to explain the terms and conditions of the oic or to express his intent he repeatedly cautioned the taxpayer who signs the oic it is important that you understand that and please note that he used a bold font and he stated that he can reinstate the original liability for failure to meet any of the terms and conditions in paragraph o finally just to be sure that trout understood that the terms of the offer required timely filing and payment for five years after entering into the oic the oic form lists it clearly and in boldface as a term and condition in paragraph d it’s listed on the instruction part of the oic agreement to boot courts may in borderline cases nevertheless favor construction against finding an express condition especially if doing so would avoid a forfeiture restatement contract sec_2d sec and cmt b this is also true if the occurrence or nonoccurrence of a condition was outside the contracting party’s control id but there’s neither a risk of forfeiture nor evidence that trout was powerless to avoid a breach here there’s no forfeiture because payments trout made under the oic remain credited to his account and there’s nothing in the record to suggest that the timely filing of his tax returns was not under his control in any event we don’t have to rely too much on general principles of the contract law of express conditions--other federal courts construing oics have already upheld the commissioner’s right to cancel them when a taxpayer defaults because the agreement expressly provided with language so precise and the intention which it manifests is so evident as to leave no doubt that the course of action taken by the government here was fully authorized by the compromise_agreement 303_f2d_1 5th cir the third circuit had similarly held that the commissioner could default an oic when a taxpayer failed to make a payment because b y the clear language of the offer-in-compromise the taxpayer agreed that upon his default the commissioner could terminate the compromise_agreement 372_f2d_352 3d cir the court relied on this conclusion in fortenberry v united_states aftr 2d ustc par s d miss to hold that the commissioner could declare a compromise_agreement in default when the taxpayer didn’t make payments as agreed and of course the eighth circuit in robinette itself held that the terms of an oic were express conditions robinette f 3d pincite so we hold that the appeals officer committed no error of law in concluding that trout’s timely-filing-and-paying requirement was an express condition of his contract with the irs and that it required strict compliance to avoid breach-- making the question of whether his breach was material irrelevant or as the ninth circuit has said in reviewing the obligations of an oic a deal is a deal even with the tax man johnston f 3d pincite c did the appeals officer abuse his discretion in sustaining the levy even though we hold timely filing and payment was an express condition and so agree with the appeals officer that trout did breach his oic agreement we must not end our analysis there sec_6330 commands the commissioner to balance the need for efficient collection_of_taxes with the legitimate concern that collection be no more intrusive than necessary in robinette we found that the appeals officer had a closed mind to the arguments presented on petitioner’s behalf in deciding to proceed with collection even though the breach in the contract wasn’t material id pincite a major conclusion of the lead and concurring opinions was that the commissioner abused his discretion in not carrying out his mandate under sec_6330 to conduct the required balancing analysis we homed in on the commissioner’s refusal even to consider reinstatement of the oic as proof that his analysis was flawed this case is different here the commissioner did not lightly default the oic and reinstate the liability for a de_minimis fault but made several efforts to bring trout back into the taxpaying fold first he ignored trout’s late filing in when the tax_return wasn’t filed he waited almost two years before sending a potential oic default letter even though the terms of the oic said that the oic could be defaulted without warning if it wasn’t strictly complied with although trout claims to have received no notice it’s understandable why the appeals officer might not have found this claim credible since this letter was also mailed to his lawyer and it’s improbable that neither received the letter nor is there any evidence from the lawyer on this point and although the potential oic default letter warned trout that he had days to pay his taxes the commissioner actually waited almost seven months to default the oic the appeals officer understood even then that he had the discretion to excuse the breach of the express condition and reinstate the oic he chose not to this is understandable-- trout’s only consideration for the potential forgiveness of almost percent of his tax debt was his promise to timely file and pay his taxes for five years after the oic in robinette the consideration given by the taxpayer for the oic was not only a timely-filing-and-paying promise but also an agreement to pay substantial portions of his income exceeding dollar_figure not so here all the irs was getting other than the small dollar_figure in upfront money was trout’s promise to comply with the law this focused the appeals officer’s concentration on trout’s compliance history both before and after the oic -- which featured multiple requests for extensions of his filing deadlines followed by returns that he filed late or not at all trout also offered no other collection alternatives such as an installment_agreement even though he was doing fairly well the appeals officer balanced the competing interests of the taxpayer and commissioner as required under sec_6330 stated in the oic agreement itself is the para- graph entitled irs policy which told trout that the purpose of the oic program is to give taxpayers a fresh_start in tax compliance by allowing them to settle tax debts for less than they owe this is undermined if a taxpayer can reduce his liabilities with an oic yet still indulge in late-filing recidivism the record before the appeals officer here was not the record before him in robinette where for example the taxpayer probably missed one filing deadline by only a few hours f 3d pincite n it is instead the story of a taxpayer who filed months late or not at all for three of the five years after he signed the oic the stated goal of the oic program--returning wayward taxpayers to the path of tax righteousness--would be entirely blocked if we were to hold that the express condition of timely unlike robinette who had an annual income of less than dollar_figure in tax years but whose reinstated tax_liability was for roughly dollar_figure million robinette t c pincite n trout had earned between dollar_figure and dollar_figure annually in the three years before his request for a cdp hearing and by the time the commissioner got around to collecting trout’s tax debt the statute_of_limitations had run on all but one year leaving him with a reinstated liability of less than dollar_figure filing agreed to by a taxpayer really meant that he could file returns late as long as they showed a net refund we’d be stripping the commissioner not only of his chosen remedy reinstatement of the original debt but also of his chosen emphasis on a taxpayer’s future compliance as an aim of the oic program we therefore find that the appeals officer didn’t abuse his discretion in not excusing an express condition of trout’s contract with the irs the appeals officer considered reinstatement of the oic as a collection alternative but believed that trout wasn’t entitled to a second chance after looking at his pattern of noncompliance moreover trout’s failure to successfully file his return which he just had to sign and file under his correct social_security_number even with the help of two attorneys and even while the cdp hearing was pending reasonably failed to inspire the appeals officer’s confidence that trout was serious about timely filing and paying his taxes going forward in conclusion we sustain the appeals officer’s finding that trout didn’t timely file his returns for and or timely pay his tax for and also sustain his decision not to reinstate the oic accordingly an order and decision for respondent as to tax_year will be entered reviewed by the court cohen wells halpern foley gale thornton haines goeke wherry kroupa gustafson paris and morrison jj agree with this majority opinion marvel j concurring in the result i agree with the result reached by the majority i write separately however to emphasize the obligation of the appeals_office of the irs to verify whether applicable administrative procedures governing the default of an offer-in-compromise oic were followed in a sec_6330 proceeding involving a defaulted oic for an alleged breach of the oic’s timely filing payment provision compliance provision although petitioner clearly breached his oic and the irs properly exercised its discretion in reinstating petitioner’s original tax_liability there have been and no doubt will be other cases where that conclusion is not so evident the majority points out that an express condition is subject_to strict performance see majority op p it then examines the language of the oic and concludes that petitioner’s obligation to file timely returns and to pay all required taxes for a 5-year period beginning on the date the oic is accepted is an express condition of the irs’s obligation to perform under the oic the majority holds that the appeals officer committed no error of law in concluding that petitioner’s timely-filing-and-paying requirement was an express condition of his contract with the irs and that it required strict compliance to avoid breach--making the question of whether his breach was material irrelevant majority op p the majority quotes from the oic to which petitioner and the irs agreed to be bound the relevant language of the oic states that if the taxpayer fails to meet any of the terms and conditions of the offer the offer is in default and the irs may take certain actions because of the taxpayer’s failure including reinstating and collecting the compromised liability see administration internal_revenue_manual irm cch pt at big_number date however the oic does not state that the irs must terminate it or that the oic automatically terminates in the event of a breach rather the oic states that the irs may terminate it by reinstating the original liability and collecting it i construe this language as giving the irs discretion to 1the irm seems to use the term default in two different contexts it uses the term default to describe the situation when a taxpayer reaches potential default status by not adhering to the compliance provisions of the offer see eg administration irm cch pt b at big_number date it also uses the term defaulted to describe the process of reinstating the original liability see eg administration irm cch pt at big_number date for purposes of this concurrence i use the term breach to mean a failure to comply with the oic’s compliance provision and terminate or its derivative to refer to the process of reinstating the original liability because of a breach 2references to the irm are to the current edition terminate an oic if the taxpayer breaches one of the oic’s terms and conditions the discretion that i believe the oic confers on the irs to deal with a breach of the compliance provision is also reflected in the procedures that irs personnel are expected to follow in monitoring an oic and determining a course of action in the event of an alleged breach the irm contains provisions that instruct irs personnel how to proceed with potential default cases for example administration irm cch pt b at big_number date states that an offer can reach potential default status if the taxpayer has not adhered to the compliance provisions of the offer in such cases the campus moic monitoring offer_in_compromise units have responsibility and authority to make determinations on potential offer default cases administration irm cch pt at big_number date pursuant to procedures currently set forth in administration irm cch pt at big_number big_number date the irm further states the moic unit will make an attempt to secure compliance if the taxpayer fails to comply with any requests for delinquent returns or payments the moic unit will default the offer after all appropriate letters have been sent generate a taxpayer delinquent investigation or taxpayer_delinquent_account as appropriate and close the case as a default administration irm cch pt at big_number date the procedures that the moic units are expected to follow when a potential default is attributable to the taxpayer’s alleged failure_to_file a required return include sending a letter to the taxpayer about the missing return see administration irm cch pt at big_number big_number date under irm procedures the taxpayer is supposed to be given an opportunity to explain why a return is not due and or to file the delinquent_return if one is due and unfiled see administration irm cch pt at big_number big_number date only after irs employees have followed the procedures governing failure to adhere to compliance terms are the employees instructed to process a default in accordance with the provisions of the irm see eg administration irm cch pt and the irm recognizes that it may not always be in the best interests of the irs to terminate an oic even though the taxpayer has breached one of the oic’s terms and conditions see eg administration irm cch pt at big_number date the majority points out that sec_6330 requires the appeals_office in making its determination to take into consideration whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary the majority’s analysis on this point distinguishes the factual situation in 123_tc_85 revd 439_f3d_455 8th cir and emphasizes that the commissioner did not lightly default the oic and reinstate the liability for a de_minimis fault but made several efforts to bring petitioner back into the taxpaying fold majority op p the discussion and analysis attached to the notice_of_determination issued to petitioner summarily states that all legal and procedural requirements are concluded to have been met in this case without specifying whether the appeals_office verified that the procedures specified in the irm for terminating an agreed oic for noncompliance with the oic’s compliance provision were followed nevertheless the facts recited in the attachment to the notice_of_determination and as found by the majority confirm that the appeals officer verified the irs had warned petitioner about his missing returns and had given him an opportunity to file the missing returns before the irs terminated the oic and decided to proceed with collection by levy the facts recited in the attachment to the notice_of_determination also confirm that unlike the taxpayer in robinette who had missed one filing deadline by only a few hours see majority op p petitioner had an extended post- oic record of noncompliance that the appeals_office took into account in deciding whether the levy could proceed in addition petitioner did not offer any collection alternative other than the reinstatement of the original oic consequently i agree with the majority’s conclusion that the appeals_office did not abuse its discretion in determining that the proposed levy can proceed i remain concerned however about how the appeals_office articulates and will continue to describe its obligations under sec_6330 in a case involving the termination of an oic where the irs does not attempt to notify a taxpayer of an alleged failure to satisfy the oic’s compliance provision or to 3the part in the irm captioned actions on defaults offers contains a provision that states the service may accept a compromise of a compromise and there is no standard form for such a proposal administration irm cch pt at big_number date a taxpayer who has breached the compliance provision of an oic might propose a new oic containing substantially the same terms as the previous oic or different terms eg an enhanced compliance_period a collateral_agreement an additional lump-sum payment or deferred payment designed to convince the irs that it is still in the best interests of the irs to compromise the liability despite the taxpayer’s breach a taxpayer might also propose other collection alternatives such as an installment_agreement a third-party payment or transfer of an asset that is otherwise unavailable to the irs in this case the only collection alternative apparently presented by petitioner was the reinstatement of the original oic the irs however has taken the position that if the hearing officer determines that there was a default the termination of the oic was legally authorized neither headquarters nor the office of appeals can ‘reinstate’ the oic administration irm cch pt at big_number date see also chief_counsel_advice date provide the taxpayer with a reasonable opportunity to cure an alleged breach of that provision or where the totality of the facts and circumstances reveals an immaterial breach in robinette parlance see robinette v commissioner supra pincite although this court and others have held that procedures set forth in the irm do not have the force or effect of law and a failure to adhere to them does not rise to the level of a constitutional violation see eg 88_tc_794 checks obtained in violation of irm not a constitutional violation requiring suppression 79_tc_185 failure to abide by irm procedures not a violation of due process and that the irm does not create any enforceable rights for taxpayers see 447_f3d_706 9th cir affg tcmemo_2004_13 sec_6330 specifically requires that the appeals officer at the sec_6330 hearing shall obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met moreover sec_6330 provides that the determination by an appeals officer under sec_6330 shall take into consideration the verification presented under sec_6330 in chief_counsel notice cc-2006-019 date respondent’s office_of_chief_counsel describes what an appeals officer dealing with a collection_due_process case is expected to do regarding the sec_6330 verification requirement iv sec_6320 and sec_6330 matters considered at hearing a sec_6330 verification sec_6320 and sec_6330 require the appeals officer to obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met verification can be obtained at any time prior to the issuance of the determination by appeals sec_301_6320-1 sec_301_6330-1 the requirements the appeals officer is verifying are those things that the code treasury regulations and the irm require the service to do before collection can take place emphasis added the quoted language recognizes that in enacting sec_6330 congress clearly expressed its intention that the irs present verification during the sec_6330 hearing that it followed all applicable administrative procedures before enforced collection action may proceed and that the appeals officer conducting the sec_6330 hearing take that verification into account in deciding whether to proceed with collection see sec_6330 although there may be an unresolved issue of statutory interpretation regarding the meaning of any applicable administrative procedure under sec_6330 the irm contains procedures that the irs expects its personnel to follow in administering federal tax law see administration irm cch pt at date more precisely the irm contains procedures that irs personnel are expected to follow before terminating an agreed oic after a breach of the oic’s compliance provision these procedure sec_4compare drake v commissioner tcmemo_2006_151 affd 511_f3d_65 1st cir with 394_fsupp2d_321 d mass administration irm cch pt at ______ date states in pertinent part as follows the irm serves as the single official source of irs instructions to staff relating to the administration and operation of the service the irm provides a central repository of uniform guidelines on operating policies and procedures for use by all irs offices it contains guidance on irs policies and directions our employees need to carry out their responsibilities in administering the tax laws or other agency obligations before its amendment in administration irm cch pt at big_number date stated in pertinent part as follows the irm outlines business rules and administrative procedures and guidelines used by the agency to conduct business it contains policy direction and delegations of authority that are necessary to carry out irs responsibilities to administer tax law and other legal provisions the business rules operating guidelines and procedures and delegations guide managers and employees in carrying out day to day responsibilities emphasis added regarding potential oic defaults are sensible and reflect the fact that an oic authorizes but does not require the irs to terminate the oic if a taxpayer allegedly fails to comply with his filing obligation under the compliance provision the irm procedures instruct irs employees monitoring oics to investigate the alleged failure to comply and if there is such a failure to give the taxpayer a chance to correct it before a decision is made to default terminate the offer these procedures which have been in place for many years in one form or another reflect a wise and balanced approach to monitoring existing oics and dealing with potential defaults when the irs takes the very serious step of terminating an oic and reinstating a taxpayer’s original tax_liability the appeals_office should verify that the irs’s administrative procedures for defaulting terminating the oic were followed before it sustains a determination to proceed with collection sensible tax_administration and sec_6330 would appear to require it colvin cohen vasquez gale haines wherry and paris jj agree with this concurring opinion
